This is an appeal from a judgment of a single justice of this court denying a petition brought under G. L. c. 221, § 31 (1990 ed.).1 We affirm.
There is nothing in § 31 which lends itself to the relief sought by the plaintiff, who complains that the defendant assumed authority to act on his motions without ever submitting them for action by a Justice of the Appeals Court.

Judgment affirmed.


 General Laws c. 221, § 31 (1990 ed.), provides: “The two preceding sections [’Records; duty of justices to inspect’; ‘Forfeiture of bond’] shall not exempt a clerk or assistant clerk from an action for any other breach of the condition of his bond or from his liability in any other way or to any party for neglect or misconduct in his office.”